           Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 1 of 9
The Shooter & The Saint, 2016 WLNR 29475142




                                               10/1/16 GQ: Gentlemens Q. 116
                                                   2016 WLNR 29475142

                                        GQ : Gentlemen's Quarterly
                 Copyright © 2016 THE CONDÉ NAST PUBLICATIONS. ALL RIGHTS RESERVED.

                                                        October 1, 2016

                                                         Volume 86
                                                   Section: GQ Intelligence

                                                   The Shooter & The Saint

                                                         SEAN FLYNN

The Shooter & the Saint

SEAN FLYNN
CHRISTOPHER GRIFFITH

This spring, a former Saint and Super Bowl champion, WILL SMITH, was shot and killed by another player, named CARDELL
HAYES. Their fatal collision highlights the fine line between triumph and tragedy in football and life in the Crescent City

There's a dead man spilling out of a Mercedes on Sophie Wright Place, his feet limp on the pavement, the rest of him slumped
over the seat. His name is Will Smith and he is a Saint, or used to be a Saint, which is as much an appellation as a job description
in New Orleans. Smith played nine seasons in the NFL, had a Super Bowl ring, retired to the city where he was rich and famous
because he was a big man with an extraordinary gift. He was an adopted son and a favorite son, out on a springtime Saturday
night with his wife and a few friends.

Cardell Hayes was arrested in April after shooting Will Smith during a traffic altercation.

Then he got shot to death in the street.

There's another football player on the street, a native son, New Orleans born and raised. Bigger than Smith and nearly as gifted,
but he never got famous and he never got rich. Almost 30 years old and he's humping it in a development league even the
local press doesn't bother covering. He's a workingman, drives a tow truck and breeds puppies and pours concrete to pay the
bills and raise his boy.

His name is Cardell Hayes, but his friends call him Bear because that is his approximate size, six six, 305. He shot Smith, shot
him eight times, one in the side and seven in the back. He might've shot Smith's wife, too, once in each leg. Didn't mean to,
though, if that matters at all.




                                                                                                                                     4
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
           Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 2 of 9
The Shooter & The Saint, 2016 WLNR 29475142


Cardell is scared. He's not running away. He's waiting for the police to come. His gun, a .45 semi-automatic pistol, is on the
hood of his Hummer, which is pushed up against the back of Smith's Mercedes SUV. Cardell's already taken out the magazine,
set it next to the gun.

He's on his phone, calling his ex-girlfriend, an English teacher he'd been with from the eighth grade until a few months ago.
They're still close, raise their son together. His voice is panicky, cracking, like he's gulping for air. He's talking in fragments,
not making sense, not to Tiffany, anyway.

I shot someone, he tells her.

I don't know what happened, he says.

And both of those things, right then in the echoing wail of the approaching sirens, are absolutely true.

A lot of people get shot in New Orleans. The city consistently has one of the ten highest murder rates in the country, and most
victims die as anonymous statistics, significant only in the aggregate.

Except when they are famous. Unlike Will Smith, none of the 30 people murdered in New Orleans before April 9 this year were
retired NFL defensive ends with Super Bowl rings. Famous people die famous deaths, and those need to be publicly explained.
If Cardell Hayes didn't know what happened, it was appallingly obvious to everyone else.

Shortly before 11:30 that night, Cardell's Hummer ran into the back of Smith's Mercedes. There was an argument, loud and
incoherent, and then pop pop pop pop pop pop pop pop . Road rage, apparently. Someone had to be the bad guy, and common
sense suggested it was more likely to be the guy with the gun who wasn't dead than the football star with the charitable foundation
whose name was going into the Saints Hall of Fame. Cardell certainly looked like he could shoot a man over a dented fender:
In his mug shot, which went up on the news sites and sports sites and gossip sites within hours, dreadlocks tumble off his head
and his neck beard is like a sling holding up his head, hard and round as a cannonball. There was another photo, too: Cardell
strobed in police light and standing next to a normal-size officer, his arms safely cuffed behind his back, like a giant subdued.

By sunrise, the basic narrative had already been written, perhaps indelibly, and spread globally. "Cardell Hayes," his attorney
groused to reporters a few days later, "was tried and convicted before I got out of church Sunday morning."

It only got worse as the day wore on. Reporters—and there were many, because a dead Super Bowl winner, especially one who
can be called a Saint without irony, draws a lot of press—quickly pulled up Cardell's criminal record. It was not extensive, but
it could be shorthanded, unfairly though not inaccurately, to a drug-and-gun conviction. In 2010 he was pulled over for not
signaling a turn. He told the officers about the legal handgun in the car. The police also found six Tylenol 3 caplets, the kind
with codeine. Those are not recreational drugs, but they do require a prescription, which Cardell did not have because they
were prescribed to his aunt. Thus, he was carrying a weapon while in possession of illegal narcotics. He eventually pleaded
to misdemeanors.

Cardell's athletic history was also a matter of relevant curiosity. In 2004, a scouting outfit ranked him as one of the top 50 high
school prospects in Louisiana, which sends more men per capita to the NFL than any state except Alabama. But Cardell never
even played college ball. Furthest he got was being an extra on a fake team in 22 Jump Street and a defensive lineman for the
Crescent City Kings in the Gridiron Developmental Football League.

There was one more thing, about Cardell's father. The day after Christmas 2005, Anthony Hayes had a card declined at
Walgreens. He argued, punched a clerk, and left. The police found Anthony walking down St. Charles Avenue, holding a four-
inch knife. He did not want to stop, and he did not want to be arrested. Anthony also had a history of mental illness. More police




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 3 of 9
The Shooter & The Saint, 2016 WLNR 29475142


came. They pepper-sprayed him. Anthony lunged—it's always a lunge —at Lieutenant William Ceravolo. Three other officers
fired. Anthony was hit nine times, crumpled awkwardly to the pavement, and died.

As of April, Ceravolo was retired from regular duty, a captain in the New Orleans Police reserve. He also happened to be a
friend of Will Smith's. Had, in fact, been out with Smith at a place called Sake Cafe not 20 minutes earlier and ten blocks west.

Stray details about Cardell were feathered into the coverage, almost as if to make him bigger and thuggier: how he sometimes
did security for the Saints—which isn't true—or how he bred expensive and funny little dogs called bullies, a cross between
French bulldogs and pit bulls. (Those dogs, USA Today ominously added, "are considered loyal, protective and potentially
dangerous—characteristics that apparently Hayes shares.")

Smith left the New Orleans Saints after nine seasons—and a Super Bowl ring.

Hayes and his friend Kevin O'Neal, traded fender benders with a reportedly intoxicated Smith before things quickly escalated
and a gun was drawn.

But those were just texture. What were the odds that an aspiring professional football player with a criminal record would run
into a superstar who just happened to have had dinner with one of the cops who'd been involved in the killing of his father?

In New Orleans, actually, those odds aren't too bad.

An hour before it happened, at about 10:30, Cardell was in Treme, in a storefront barbershop called Lance's. There are bars
on the door and a mirror along the back wall, in front of the barber chairs, two worn couches, and a rack of snacks. The only
real decorations are Saints posters and Saints pennants and a list of rules—"Number One: No Disrespecting the New Orleans
Saints"—taped and tacked to the walls.

Cardell was a regular at Lance's, had been ever since Anthony Williams started cutting his lines, keeping his hair knife-sharp
at the edges. He would come just to hang out, too, and usually call ahead to have someone order him a large pizza, make sure
he had a snack waiting. Late on a Saturday night, people are still working at Lance's, and a few guys are hanging out, looking
for something to do.

A little past 10:30, Cardell's phone pinged. He smiled. "House party Uptown," he said.

Everyone wanted Cardell to check it out first, see if it was worth dragging across town. The only one who'd go was Kevin
O'Neal. He'd ride shotgun in the Hummer.

Kevin was one of Cardell's best friends, played football with him at Warren Easton High School. "The nerd school," Kevin calls
it, because you had to test in. But it had a good football team, and Kevin and Cardell were two of its best players. In 2004, a
scouting website called Tiger Blitz ranked Cardell, a six-foot-three, 260-pound defensive tackle who could run the 40 in 4.8
seconds, number 48 on its list of Louisiana high school prospects. Kevin, six four and 200 pounds, was an outside linebacker
who benched 250 and squatted 450. "Very rarely," a site called Rivals wrote about him, "does it happen that a player plays one
year of football and is instantly on the minds of over a dozen college programs."

They graduated in May 2005. "But man, you gotta keep in account everything that happened in 2005," Kevin told me. "We had
some real serious talent coming out—and then Katrina hit. Football and trying to pursue the NFL? It's like, My home is gone .
College? My fucking home is gone . A lot of people never rebounded from that."

Football would wait. Cardell looked after his mother and his sister and enrolled in Southeastern Louisiana University, an hour's
drive north, on the far side of Lake Pontchartrain. Kevin was at Southern University and A&M College, then went to play ball



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
           Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 4 of 9
The Shooter & The Saint, 2016 WLNR 29475142


at Compton Community College. Cardell's girlfriend, Tiffany, was at Southeastern, too. When she got pregnant in her last year,
Cardell left school to pour cement, earn a living.

He never did get his degree, but Tiffany graduated and got a job teaching high school English, and between them, they made a
good middle-class life. They bought a house in the city, and Cardell worked for himself so he could take their son to preschool
in the mornings and pick him up in the afternoons and be at all the teacher conferences and assemblies. He bought and sold cars
and he ran a couple of tow trucks, and, as much for passion as profit, he bred dogs. Cardell was diligent and deliberate with the
bullies: mothers artificially inseminated, litters delivered by C-section, a misting system to keep the kennels cool in the summer.

They drove uptown, Cardell and Kevin, both in a good mood. They were playing ball again, defense for the Crescent City
Kings, thinking maybe they could get sharp enough for the paying leagues. They'd had practice that afternoon, which always
put Kevin in a good mood. Got the blood going, washed out the stress. Kevin was a welder and a boilermaker, had a union card
and a college education, but even at 30 years old it felt good to get out on the field.

April 9 had been a near perfect day, glorious in the Louisiana spring, before the humidity settles in like a compress. After
practice, Kevin had gone down to the French Quarter Festival, then watched the sun set over the Mississippi. The house party
was a bust, though. Cardell and Kevin left after a half hour or so, didn't even have a drink, and started driving downtown. They
were going to Tipitina's, the famous music club in an old warehouse on the river.

Cardell drove east on Magazine Street. He braked for a red light at St. Andrew. He felt a vibration shudder through the Hummer.

He looked in the mirror at a Mercedes SUV on his bumper, then at Kevin.

"We get hit, big brother?"

"Yeah, soul," Kevin said, low and slow, the way he always talks. "We got bumped."

At the end of every day at Warren Easton High, the principal, Philmon Edwards, would get on the PA and read whatever
news or events had to be announced to the student body. Then he finished with the same simple directive: "Govern yourselves
accordingly."

Kevin hadn't been sure exactly what that meant back then, before he and Cardell graduated in 2005. But it stuck with him, as any
phrase repeated so many times will, and eventually he figured out it was a reasonable guide worth following at any given time.

Cardell remembered it, too. So when his Hummer got tapped on Magazine Street, he did the proper thing, which was to pull
to the curb. It was probably nothing—"Bear's so big," Kevin told me, "and the car's so big, he wasn't even sure we got hit"—
but a person governing himself accordingly will stop when he's been involved in a minor traffic mishap. "I thought we'd get
out and look at it and there wouldn't be any damage, and we'd just say, 'All right, forget it, go have a good night,' " Kevin
told me a few weeks after the fact. There was no need to get the authorities involved. "Black people," he said, "don't want any
encounters with the police."

But the Mercedes didn't stop. It maneuvered around the Hummer, then accelerated across St. Andrew and onto a short street
called Sophie Wright Place.

Cardell had been dinged once already in a hit-and-run. His Hummer had been broken into, too, and his insurance kept ticking up.

He wheeled away from the curb and followed the Mercedes. He figured he'd at least get the plate number. Kevin pulled out
his phone to call 911.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
           Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 5 of 9
The Shooter & The Saint, 2016 WLNR 29475142


There are a few reasons Will Smith might not have wanted to pull in behind Cardell's Hummer, the main one being he didn't
think he'd hit him, thought he'd braked soon enough and hard enough to stop short. Another was that he was driving a $140,000
vehicle and if some asshole wanted to carjack him, coaxing him to the curb would be a fairly common way to start. A third
might be that he'd drunk himself three times over the limit and didn't need to make any unnecessary stops. Or, finally, it may
just have been that he was Will Smith: Queens born, Utica raised, first-round pick out of Ohio State in 2004, at one point among
the highest-paid defensive players in the NFL, a reported $70 million with all the options.

He'd spent the day at the French Quarter Festival with his wife, Racquel, and a couple they knew from Kenner, where they
lived. Pierre Thomas, another former Saint, and Billy Ceravolo, the retired cop, joined them later at Sake Cafe. At some point,
their friend from Kenner called her brother, and he drove over in his Chevy Impala.

Thomas and Ceravolo left first, for the bar at the Windsor Court Hotel, a boutique place downtown. The other five left together
at about 11:20: Smith, Racquel, and the couple from Kenner in the Mercedes, the brother alone in his Chevy, a car or two ahead.

After Smith got around the Hummer, he caught up to the Chevy at the corner of Sophie Wright and Felicity Street.

Cardell was right behind him. Taillights flashed, Cardell stomped heavy on the brakes. The Hummer's front end dipped, slid
into the back of Smith's SUV, not hard enough to pop the air bags but with enough force to shatter the Mercedes's rear window,
spiderwebbed glass held together by the tinting film. The Mercedes, in turn, bumped into the rear of the Impala.

Kevin caught his balance. Already, two white guys were charging toward the Hummer.

Govern yourself accordingly.

Kevin left his revolver when he got out.

Cardell opened the driver's door, stepped onto the pavement. He had his .45 in his right hand, held at his side, pointed at the
ground.

In New Orleans, that is a perfectly legal thing to do.

"What kind of person," Kevin asks one day, "sees a guy like Bear, someone that big, standing there with a gun, and keeps
coming at him?"

He was at a sidewalk coffee shop in Treme, Kevin and three of Cardell's other friends, about a month after the shooting. The
question was rhetorical. It is agreed by acclamation that the proper response in such a situation is to abruptly stop, back up,
and speak as calmly as possible.

The other question, though, is why Cardell was standing in the street with a .45 in the first place. The reflexive answer to that,
too, is agreed by acclamation: Would you ask a white man that question? "He was a legal gun owner in an open-carry state,"
Kevin says. He lets that hang there for a moment. "Where the fuck is the NRA?"

An armed society, it has been said, is a polite society.

In any case, it also is agreed that Cardell did not intend to threaten anyone—only to indicate he was capable of protecting
himself. He was not a violent man but rather, at that moment, the proverbial good guy with a gun. If anything, Cardell was
aware of how much damage a man his size could inflict, how much conflict he could attract from any meathead with something
to prove. He was gentle by nature, but even gentler to compensate for his size. "He was the only person I knew who was logical
about everything," Tiffany told me. "He always thought everything through." Dwight Harris knew Bear wasn't a tough guy.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
           Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 6 of 9
The Shooter & The Saint, 2016 WLNR 29475142


He was at Lance's before it all happened, and he had his Can-Am, one of those three-wheeled motorcycles, parked behind the
chain link around the lot next door. Cardell always wanted to ride it, but he never would. He'd climb on and Harris would start
it and Cardell would sit there, pondering. Then he'd shake his head, switch it off. "I ain't about to kill myself today," he'd always
say. "I'm gonna run into something."

Harris is at the coffee shop, listening to the gun debate, which keeps coming back to the same question because everything that
happened after seems to depend on the answer: Why did Cardell have a gun, and why was he holding it? Harris finally lets out
a heavy, definitive sigh. "Man, the same reason nuns walk around with guns," he says. "It's New Orleans."

Four days after it happened, at the hospital where Racquel Smith was still being treated, a lawyer for her and the rest of the
Smith family, Peter Thomson, explained their version of how it came to be that Racquel's femur was fractured and her husband
was dead.

Will Smith did not believe he'd bumped Cardell's Hummer, Thomson said, and therefore didn't see any reason to stop. Everything
after, in Thomson's accounting, happened because Cardell is a rageful lunatic. He chased Smith, rammed his Mercedes, leapt out
"enraged, yelling and cursing," he said. Racquel, who'd been in the backseat, got out and pleaded with him. "Leave us alone,"
she said, according to Thomson. "Go back to your car. We have children. This is not worth this."

Retired NOPD captain William Ceravolo, was a friend of Smith's and also involved in the killing of Hayes's father.

John Fuller is representing Hayes in his upcoming trial.

Right about then, in this version, Cardell kneecapped her, put one round in each thigh. "We have evidence," Thomson continued,
"that the killer showed no remorse whatsoever, that he actually stood over Will Smith's dead body, as his wife had crawled
away because she couldn't walk and is cowering." And then some especially gangsta shit: "The killer is yelling over the body
of Will Smith after he killed him."

(A few hours later, Cardell's attorney held a press conference in front of his office. "The rules of professional conduct prohibit
lawyers from speaking ill about other lawyers," John Fuller said, with an edge that made it clear he was, in fact, speaking ill
of another lawyer. "But I'll say this: There are some things that I heard that I question." He did not go into great detail, though
broadly speaking, it could fairly be summarized as: all of it, except the fact that Will Smith got shot.)

Cardell was in jail, charged with second-degree murder and attempted murder—he's pleaded not guilty—and would remain
there for the foreseeable future, a $1.75 million bond being priced beyond his means. As he should be, Thomson seemed to
suggest. The attack was completely unprovoked, a man is dead, a woman is maimed, and three children lost their father. "I'm
aware of nothing," Thomson said, "that Will Smith did that would cause this killer to be afraid for his life."

That is very carefully worded. He wasn't there. And, in any case, fear is almost wholly a matter of perspective.

Kevin didn't have the door open yet, and already two white men were stomping toward the Hummer. They were not big men,
but they were in a fury. One was stripping off his shirt. I feel played, Kevin heard one of them say. I want to fight.

Kevin found that mildly amusing. Who says that?

He saw the gun in Cardell's hand. So, apparently, did the white guys, because they converged on Kevin. They were throwing
punches but not connecting because Kevin is tall and rangy and has a brown belt in Kenpo and squats 350 just to warm up.
Mostly, he was worried about avoiding an assault charge. He had his eye on Cardell, though.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
           Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 7 of 9
The Shooter & The Saint, 2016 WLNR 29475142


Racquel was between Smith and Cardell, keeping distance between two big men. Cardell, Kevin swears, was being careful to
keep his right hand at his side. Smith swung once, twice, a third time, three sloppy rights that made glancing contact.

Please don't do that , Cardell said.

He was scared.

Racquel appeared to persuade Smith to let it go, to get back in the car and sort it out later. Smith turned, took a step away.
Then, Kevin says, Smith pushed his wife aside. That would not be the first time, allegedly. Smith was known to have a temper
and had a history of allegedly striking his wife, having been charged with domestic-abuse battery in Lafayette in 2010 after
reportedly dragging her down a sidewalk by the hair. (Racquel later tweeted that the episode was "all bs," adding, "I feel bad
for my husband who is innocent in all of this." The charge was ultimately dismissed.)

Smith came back toward Cardell: You got a gun, motherfucker? I got a gun, too.

Kevin, still holding off the two white guys, reached for Smith's left arm. Homie, chill the fuck out, he said. You're trippin'.

Smith spun away, then leaned in through the open door of the Mercedes. He kept a licensed 9-mm handgun in the center console.

The white guys were still messing with Kevin. Kevin slipped.

He heard pop pop pop pop pop pop pop pop .

When chase Dixon heard that Will Smith had been killed, he shook his head in disgust and thought the obvious thought: more
New Orleans bullshit.

Why wouldn't he? There were 164 murders in New Orleans in 2015, an average of more than three every week; 2016 wasn't
quite as bad, but Will Smith was the 31st person murdered in 100 days. Old shell casings can at times be a nuisance at fresh
crime scenes, and it's not always simple to sort out whether a bullet hole in a clapboard is from a recent stray or has weathered
for a while. Eventually, a celebrity was going to be among the statistics.

But then he found out who pulled the trigger.

Dixon knows Cardell and Kevin. They work out at his gym a couple of times a week. Kevin started going there with his martial-
arts coach, Steven "Spyder" Hemphill, and Cardell started going with Kevin. Spyder lost his elder brother and his eldest son to
the streets, and he's got one boy now, Sean, a light-heavyweight amateur boxer and a damn good one, nationally ranked.

"It was always Kevin, Cardell, and Sean, and Sean doesn't surround himself with bad people," Dixon said one afternoon.

"I don't allow riffraff around my son I have left," Spyder said.

"These dudes," Dixon said, "they're not monsters. They're young black kids growing up in a tough-ass city to grow up in."

There was a preliminary hearing for Cardell scheduled for April 28, not quite three weeks after he shot Will Smith to death.
Generally speaking, a preliminary hearing would be good for Cardell: The prosecution would be required to convince a judge
they had enough evidence to continue holding him, which meant they would have to present witnesses, whom Cardell's attorney,
John Fuller, could cross-examine. Fuller, in turn, would get to present his own witnesses.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 8 of 9
The Shooter & The Saint, 2016 WLNR 29475142


As a practical matter, Cardell would have remained in jail—probable cause is not a stringent standard to meet, especially when
the evidence includes a celebrity shot eight times—but it would have been a narrative coup, a chance for Fuller to get on the
public record a more sympathetic accounting of April 9.

He has argued that Cardell "was not the aggressor" and that he "is legally not guilty," which seems to depend on a debatable
reading of Louisiana's stand-your-ground law. He has also hinted, unsubtly, at a cover-up, suggesting there was "possible
untoward activity by a former NOPD officer." The implication, for which there is no evidence, is that Ceravolo ditched a gun
that Smith might have grabbed and replaced it with a clean one. Ceravolo, through his attorney, denies doing anything improper.

The other way for the prosecution to keep Cardell in jail before trial was to have a grand jury indict him. A secret proceeding,
no cross-examining witnesses, no public record of the proceedings except for the end result.

The Orleans Parish grand jury, as it happened, met on Thursday, April 28. Fuller managed to get one witness on the stand before
a clerk rushed in with the indictment and canceled the preliminary hearing.

Cardell Hayes may not have reached the level some expected he might, but he still believed he had a chance. Which is why he
worked his ass off playing starting noseguard for the Crescent City Kings. A huge man, but fast. "He could run like a deer,"
head coach Frederick Washington told me one sweltering evening on the sideline. Probably not quick enough to play defense
in the money leagues, but offensive guard in the NFL? "For sure," Washington said. He considered that for a moment. "No
less than the CFL."

The Kings are a good team, too, went 9–2 last season, hosted the championship at Joe W. Brown Memorial Park. You know
what the difference is, though? More than 153 million people watched Will Smith win a Super Bowl. How many saw the Kings
lose the title game to the Nashville Storm? Anyone?

But Cardell went to practice and he worked out and he paid his bills and he raised his boy. He governed himself accordingly.
That night, when he shot that man, he did not run away. He asked other people, witnesses, not to leave. He removed the magazine
from his gun and put them both on the hood of his Hummer. He waited for the police, and he called Tiffany. "These white guys
kept coming at us," he told her in a raspy panic. "He was going to get a gun…. I don't know what happened."

And he didn't, not all of it, not the most important part, which would make him famous for all the wrong reasons. Cardell did
not know whom he had shot. No one told him until he was taken to jail. He already was crying, just for having killed another
human being. But Will Smith? Cardell heard that and sobbed, his big body heaving, tears dripping into his lap because his wrists
were still cuffed and he couldn't wipe them away. Will Smith was the kind of player Cardell always wanted to be.

SEAN FLYNNis aGQcorrespondent.


---- Index References ----

Company: HITOR GROUP INC; HOUSE PARTY INC; TEXAS SOUTHERN UNIVERSITY; TIFFANY AND CO;
WALGREENS BOOTS ALLIANCE INC

News Subject: (Assault & Battery (1AS33); Burglary & Theft (1BU41); Crime (1CR87); Gun Rights & Regulations (1GU97);
Social Issues (1SO05); Violent Crime (1VI27))


Region: (Americas (1AM92); Louisiana (1LO72); North America (1NO39); U.S. Southeast Region (1SO88); USA (1US73))

Language: EN




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
         Case 2:17-cv-10721-JTM-JVM Document 327-6 Filed 01/12/21 Page 9 of 9
The Shooter & The Saint, 2016 WLNR 29475142


Other Indexing: (CHRISTOPHER GRIFFITH; Billy Ceravolo; Kevin O'Neal; Philmon Edwards; Pierre Thomas; Peter
Thomson; Dwight Harris; Easton High; John Fuller; Sophie Wright; Anthony Hayes; Cardell Hayes; Racquel Smith; William
Ceravolo; Frederick Washington; Steven "Spyder" Hemphill; Anthony Williams; WILL SMITH)

Word Count: 4681

End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
